FILED
                             NOT FOR PUBLICATION                           AUG 01 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PASQUALE PUCELLA; MICHELA                       No. 12-17433
AFFLITTO,
                                                D.C. No. 2:12-cv-00417-ROS
               Plaintiffs - Appellees,

  v.                                            MEMORANDUM*

SONOMA COFFEE CAFÉ LLC; et al.,

               Defendants,

  and

BECKY SMITH; GORDON SMITH,

               Defendants - Appellants.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Becky and Gordon Smith appeal pro se from the district court’s judgment

confirming an arbitration award against them due to their noncompliance with a

local rule. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam). We

reverse and remand.

       Because a review of the record shows that the arbitrator did not impose any

liability against the Smiths in the arbitration award, summary confirmation of the

arbitration award against the Smiths was improper. See United States v. Prairie

Pharmacy, Inc., 921 F.2d 211, 212 (9th Cir. 1990) (a district court abuses its

discretion where “the record contains no evidence on which it could rationally base

its decision” (citation and internal quotation marks omitted)).

       Accordingly, we reverse the district court’s judgment against the Smiths and

remand for further proceedings consistent with this disposition. We do not reach

the Smiths’ remaining contentions and we do not disturb the district court’s

judgment against any other defendant.

       Appellees’ request for attorneys’ fees and costs, set forth in their answering

brief, is denied.

       REVERSED and REMANDED.




                                           2                                     12-17433